DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 31, 34, 40-42, 44, 45-47, and 52-53 are objected to because of the following informalities:  
Claim 31 Lns.18-19: the clause “permit respective portable blockchain mining modules” should be amended to recite “permit –the-- respective portable blockchain mining modules” since the antecedent basis is established in lines 9-10 of the claim.
Claim 34 Ln.2: it is believed that the clause “the cooperating parts” should be amended to recite “the module mounting mechanism” since it believed that Applicant intended to use the cooperating mounting parts and rails to define the module mounting mechanism.
Claims 40-42, 44, and 45: as noted in the attached Examiner-Initiated Interview, the claims should be amended to be dependent on claim 31.
Claim 44 Ln.2: the clause “structured to permit respective blockchain mining modules” should be amended to recite “structured to permit –the-- respective blockchain mining modules” since the antecedent basis is established in claim 31.
See next page→

Claim 47 Ln.2: the clause “a horizontal row” should be amended to recite “the horizontal row” since the antecedent basis is established in claim 31.
Claim 52 Lns.52-53: the clause “base of the first portable blockchain mining module to the roof of the second portable blockchain mining module” should be amended to recite “base of the one portable blockchain mining module to the roof the other portable blockchain mining module” so that the claim nomenclature is consistent with that of claim 51.
Claim 53 Lns.2-3: the clause “of one portable blockchain mining module secured to a side wall of another portable” should be amended to recite “of –the-- one portable blockchain mining module secured to a side wall of –the other-- portable” since the antecedent basis is established in claim 51. 
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-50 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claims 44, 47, and 53, the claims are directed to the optional horizontal configuration claimed in respective base claims 31 and 51, and thus making the intended scope of claims 31, 44, 47, 51, and 53 indefinite.  Referring to independent claims 31 and 51, the claims recite that the horizontal configuration is not required in order to arrive at the claimed invention.  In other words, independent claim 31 and 51 encompass a scope in which there is only a vertical stack, and thus making claims 44, 47, and 53 non-further limiting dependent claims.  Therefore, when examining claims 44, 47, and 53, it becomes indefinite as to whether or not Applicant intended for the claimed the vertical configuration and horizontal configuration to be optional configurations as currently presented or if Applicant intended for the vertical configuration and horizontal configuration to both be present.  For the purposes of examination, only the vertical stack configuration was examined on the merits and all limitations drawn to the horizontal configuration was not necessarily examined on the merits.
Regarding claims 45 and 48-49, the clauses “further comprising two or more portable blockchain mining modules” and “the portable blockchain mining modules” are believed to be indefinite because the intended scope cannot be easily ascertained to one of ordinary skill in the art.  For example, it is not clear if the scope of “two or more portable blockchain mining modules” and “the portable blockchain mining modules” are only referring to the “respective portable blockchain mining modules that are identical to the portable blockchain mining module” or if the “two or more portable blockchain mining modules” and “the portable blockchain mining modules” are referring to the “portable blockchain mining module” and some/all of the “respective portable blockchain mining modules that are identical to the portable blockchain 
Claims 46-47 and 50 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for inheriting the deficiency of respective claims 45 and 49.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 31, 39-40, 42, 44-46, 48, and 51-53, as best understood, are rejected under 35 U.S.C. 102(a)(2) as anticipated by Johnson (US 20210014997) or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson in view of Parizeau (US 20160249484).
Regarding claim 31, Johnson discloses (Figs.1-5 and 7A):
A portable blockchain mining system (Fig.1 and [0170]: can be used for mining cryptocurrency and operating blockchain information) comprising: a portable blockchain mining module (100), having: a) a portable building (102) having side walls (104, 106, 108, and 110), a base (the floor 118 defines the base), and a roof (120), which collectively define an interior (Fig.3A: the interior space of the housing 102); b) an air inlet (114) in a first (104) of the side walls; c) an air outlet (116) in a second (106) of the side walls opposite (See Figs.1-3A) to the first (104) of the side walls; d) a plurality of blockchain mining processors (500) within the interior (See Fig.3A and [0159]); and one or both: e) a module mounting mechanism ([0086] and [0189]: the mounts define a "module mounting mechanism") configured to permit respective portable blockchain mining modules ([0086] and [0189]) that are identical to the portable blockchain mining module (100) to be: stacked above and secured to the roof (200) of the portable blockchain mining module (100); and stacked below and secured to the base of the portable blockchain mining module (100) (Figs.1-2, [0086], and [0189]: the mounts will permit an identical mining module 100 to be placed on the roof 120 of the mining module 100, and the roof 120 of another identical mining module 100 can be mounted to the base of the mining module 100); and f) a third of the side walls and a fourth of the side walls, opposite to the third of the side walls with the third and the fourth of the side walls between the first and the second of the side walls, structured to permit respective portable blockchain mining modules that are 
Alternatively, Parizeau teaches (Fig.3):
Stacking a plurality of identical ([0008]) data center modules (100) ([0046]: any number of identical data center modules 100 can be stacked on top of each other).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Parizeau to modify the device of Johnson such that the respective portable blockchain mining modules are identical to the portable blockchain mining module, as claimed, in order to create spacious, cost-effective, high density, and high resiliency multistory (see [0008] of Parizeau) portable blockchain mining system.
Examiner Note: the limitations “configured to permit respective portable blockchain mining modules that are identical to the portable blockchain mining module to be: stacked above and secured to the roof of the portable blockchain mining module; and stacked below and secured to the base of the portable blockchain mining module” are functional limitations and is rendered obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

Regarding claim 51, Johnson discloses (Figs.1-5, 7A, and 9):
A method comprising operating a plurality of portable blockchain mining modules (100, [0086], [0170], and [0189]: encompasses a scope in which each module in the stack can operate to process mining transactions, and thus encompassing ‘operating plurality of portable blockchain modules to process mining transaction’) to process mining transactions, the plurality of portable blockchain mining modules being arranged to form a wall of portable blockchain mining modules (Figs.1-2, [0086], [0189]: when the two similar modules 100 are stacked, it will form a vertical wall to define ‘a wall of portable blockchain mining modules’), with each of the plurality of portable blockchain mining modules having a portable building (102) that contains a plurality of blockchain mining processors (500) and that defines an air inlet (114) and an air outlet (116), the wall having one or more of: a vertical stack of two or more portable blockchain mining modules (Figs.1-2, [0086], [0189]: two or more modules 100 can be stacked, and when the two or more similar modules 100 are stacked to form the ‘wall of portable blockchain mining modules’, it will form a vertical stack), with a base (the floor 118 defines the base) of one portable blockchain mining module secured to a roof (120) of another portable blockchain mining module (See Figure Below); and a horizontal row of two or more portable blockchain 

    PNG
    media_image1.png
    582
    873
    media_image1.png
    Greyscale

Alternatively, Parizeau teaches (Fig.3):
Operating a plurality of portable data centers (100) (See Fig.3: in the assembled state, multiple portable data centers 100 are being utilized at once).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Parizeau to modify the device of Johnson such that a plurality of portable blocking mining systems are operated to process mining transactions, as claimed, in order to optimize the processing capabilities and power due to the increased number of portable blockchain mining modules being used to process mining transactions.
KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 39, Johnson further discloses:
One or more of: the portable blockchain mining module further comprises a cooling fan mounted within the interior and oriented to draw air from the air inlet to the air outlet across the plurality of blockchain mining processors; and the plurality of blockchain mining processors (500) are mounted on a rack (134) within the interior (See Fig.3A) in a vertical stack (See Fig.4A).
Regarding claim 40, Johnson further discloses:
One or both: the plurality of blockchain mining processors (500) are connected to receive power from a power source (710 and [0177]) external to the portable building (102) ([0167] and [0177]: the external power supply 710 supplies power to the internal power supplies 716 which will provide power to the processors 500 through their respective processor bays 138); and the portable blockchain mining system is located at, and powered by a source of combustible gas produced at, a hydrocarbon production well, storage, or processing facility.
Regarding claim 42, Johnson further discloses:
The portable building (102) is a cube ([0153]: the transportable building 102 is a standardized shipping container that is called a cube shipping container).
Regarding claim 44, Johnson (alone, or as modified by Parizeau) does not teach:
See next page→

Parizeau however presents another embodiment that teaches (Fig.4):
Permit respective portable blockchain mining modules (100- See Figure Below) that are identical ([0008]) to the portable blockchain mining module (100- See Figure Below) to be secured to the third (See Figure Below) and the fourth (See Figure Below) of the side walls to form the horizontal row of portable blockchain mining modules. (See Figure Below).

    PNG
    media_image2.png
    839
    873
    media_image2.png
    Greyscale


Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 45, Johnson further discloses:
Wherein the respective portable blockchain mining modules comprise two or more portable blockchain mining modules secured together to form a wall of portable blockchain mining modules ([0189]: a plurality of mining modules can stack on the main mining module 100, and thus the combination defines two or more portable blockchain mining modules, which will form a vertical wall/a wall of portable blockchain mining modules).
Regarding claim 46, Johnson further discloses:
The two or more of the portable blockchain mining modules are stacked in a vertical stack one on top of the other and secured together using respective module mounting mechanisms ([0189]: the mounts on each of the portable blockchain mining modules, including the two or more portable blockchain mining modules discussed above, that define the module 
Regarding claim 48, Johnson further discloses:
The portable blockchain mining modules are aligned such that the air inlets (114) are located on a first side of the wall ([0189]: a plurality of mining modules can stack on the main mining module 100, and thus the combination defines two or more portable blockchain mining modules, which will form a vertical wall/a wall of portable blockchain mining modules) (Fig.1 and [0189]: when the portable blockchain mining modules are stacked, the inlet 114 of each portable blockchain mining module will be on the front/first side of the wall), and the air outlets (116) are located on a second side of the wall (Fig.2 and [0189]: when the portable blockchain mining modules are stacked, the inlet 116 of each portable blockchain mining module will be on the back/second side of the wall).
Alternatively, modifying the arrangement of Johnson such that the portable blockchain has a desired arrangement, including as claimed (i.e., air inlets on a first side of the wall and air outlets on a second side of the wall), would have been an obvious modification that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would do in order to achieve the practical cooling arrangement ([0006]) (i.e., a single cooling system that has a define inlet and outlet area), since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 52, Johnson further discloses:
Before operating (See Fig.9), stacking the plurality of portable blockchain mining modules in the vertical stack (Figs.1-2, [0086], [0189]: two or more modules 100 can be stacked, and when the two or more similar modules 100 are stacked to form the ‘wall of portable blockchain mining modules’, it will form a vertical stack) by securing the base of the first portable blockchain mining module to the roof of the second portable blockchain mining module ([0086], [0189], and Figs.1-2 and 9: contemplates an embodiment in which the roof of the other portable blockchain mining module is coupled to the base of the one portable blockchain mining module in order to define the vertical stack of a portable blockchain mining system that is first assembled before being powered and putting the portable blockchain mining system in operation).
Regarding claim 53, Johnson (alone, or as modified by Parizeau) does not teach:
The wall has the horizontal row of two or more portable blockchain mining modules, with a side wall of one portable blockchain mining module secured to a side wall of another portable blockchain mining module.
Parizeau however presents another embodiment that teaches (Fig.4):
The wall (See Figure of Claim 44) has the horizontal row ([0047]) of two or more portable blockchain mining modules (100), with a side wall (See Figure of Claim 44) of one portable blockchain mining module (100) secured to a side wall (See Figure of Claim 44) of another portable blockchain mining module (100).
See next page→

Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103

Claim 32-34 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20210014997), or alternatively over Johnson and Parizeau (US 20160249484) as applied to claim 31 above, and further in view of Dominguez (US 20190148819).
Regarding claim 32, Johnson (alone, or as modified by Parizeau) does not explicitly disclose:
The module mounting mechanism comprises cooperating mounting parts on the roof and the base that cooperate to secure to cooperating mounting parts on the base or roof, respectively, 
Dominguez however teaches (Fig.1A):
The module mounting mechanism (See Figure Below) comprises cooperating mounting parts (50) on the roof (Fig.1A: there is a mounting part 50 of the roof of the transportable housing 10) and the base (Fig.1A: there is a mounting part 50 on the base of the transportable housing 10) that cooperate to secure to cooperating mounting parts on the base or roof, respectively, of the respective portable modules ([0046]: “clamp telco shelters 10”- encompasses multiple identical portable housings 10 that are clamped together, and thus each housing 10 will have the cooperating mounting parts 50) that are identical to the portable module (10) to permit the respective portable modules to be stacked above or below the portable module (10) ([0046]- the cooperating mounting parts 50 on the roof and base of the transportable housing 10 will cooperate with corresponding mounting parts 50 on the roof and base of other identical transportable housings 10 in order to form a vertical stack).

See next page→

    PNG
    media_image3.png
    728
    835
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dominguez to modify the device of Johnson (alone, or as modified by Parizeau) such that the module mounting mechanism comprises cooperating mounting parts on the roof and base that cooperate to secure cooperating mounting parts on the base or roof, respectively, of the respective portable blockchain mining modules that are identical to the portable blockchain mining module to permit the respective portable blockchain mining modules to be stacked above or below the portable blockchain mining module, as claimed, in order to provide a simple and efficient way of 
Regarding claim 33, Dominguez further teaches:
The cooperating mounting parts (50) comprise respective apertures (52) that align during stacking to receive respective fasteners ([0046]: “Each block 50 typically has holes 52 formed in the top and bottom surfaces thereof to allow a standard container connector to be inserted therein”) to secure vertically adjacent portable modules together ([0046]: the apertures 52 on one module 100 align with apertures 52 on another 100 module that is located above or below the one module, which is then secured to each other by using the container connector in order to form the vertical stack).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dominguez to further modify the device of modified Johnson such that the cooperating mounting parts comprise respective apertures that align during stacking to receive respective fasteners to secure vertically adjacent portable blockchain mining modules together, as claimed, in order to achieve the simple and efficient means of connecting the portable blocking mining modules to the respective portable blocking mining modules, as discussed in claim 32 above.
Regarding claim 34, Dominguez further teaches:
The cooperating mounting parts (50) comprise mounting rails (See Figure of Claim 32) on the base (See Figure of Claim 32) of the portable module (10).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dominguez to further modify the device of modified Johnson such that the cooperating mounting parts 
Regarding claim 36, Dominguez further teaches:
The cooperating mounting parts (50) are accessible from one or both the first (the side that has the door 15 is the first side wall) and the second (the wall opposite the wall that has the door 15 is the second side wall) of the side walls (Fig.1: the cooperating mounts parts are accessible on all sides of the side walls).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Dominguez to further modify the device of modified Johnson such that the cooperating mounting parts are accessible from one or both the first and the second of the side walls, as claimed, in order to achieve the simple and efficient means of connecting the portable blocking mining modules to the respective portable blocking mining modules (i.e., since the mounting parts are easy to access, it makes it that much easier to stack and couple the blockchain modules together), as discussed in claim 32 above.
Regarding claim 37, Johnson further discloses:
The portable blockchain mining module (100) further comprises louvers ([0155] and [0158]: the baffles are louvers) at one or both of the air inlet (114) and the air outlet (116).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20210014997) and Dominguez (US 20190148819), or alternatively over Johnson, Parizeau (US  as applied to claim 32 above, and further in view of Slessman (US 20130148291).
Regarding claim 35, modified Johnson does not teach:
The cooperating mounting parts comprise lifting lugs on the roof of the portable blockchain mining module.
Slessman however teaches (Fig.2D):
Lifting lugs (See Figure Below) on the roof of the portable module (205).

    PNG
    media_image4.png
    518
    876
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Slessman to further modify the device of modified Johnson such that the cooperating mounting parts comprise lifting lugs on the roof of the portable blockchain mining module, as claimed, in order to further improve the stacking connecting between the portable blockchain modules due to the lifting lugs .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20210014997) and Dominguez (US 20190148819), or alternatively over Johnson, Parizeau (US 20160249484), and Dominguez as applied to claim 32 above, and further in view of Simmons (US 20200033837).
Regarding claim 38, modified Johnson does teach:
One or more of: at least 50% of a total external surface area of the first of the side walls forms the air inlet; and at least 50% of a total external surface area of the second of the side walls forms the air outlet.
Simmons however teaches (Fig.44):
One or more of: at least 50% of a total external surface area of the first (314) of the side walls (314, 316, and 334) forms the air inlet (328) (Fig.44 and [0110]: the louvers 328 that define the first air inlet are shown to occupy more than 50% of the total external surface area of the first side wall 314); and at least 50% of a total external surface area of the second of the side walls forms the air outlet.
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Simmons to further modify the device of modified Johnson such that one or more of: at least 50% of a total external surface area of the first of the side walls forms the air inlet and/or at least 50% of a total external surface area of the second of the side walls forms the air outlet, as claimed, in order to maximize .

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20210014997), or alternatively over Johnson and Parizeau (US 20160249484) as applied to claim 31 above, and further in view of Simmons (US 20200033837) and in further view of Sakalkar (US 20180192538).
Regarding claim 41, Johnson further discloses:
The portable blockchain mining module (100) further comprises one or more of: a power distribution unit (716).
However, Johnson does not disclose (alone, or as modified by Parizeau),
The portable blockchain mining module further comprises one or more of: a variable frequency drive (VFD); and a load controller configured to adjust operation of the plurality of blockchain mining processors depending on input power.
Simmons however teaches:
One or more of: a variable frequency drive (VFD) ([0103]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Simmons to further modify the device of modified Johnson such that the portable blockchain mining module comprises one or more of a variable frequency drive in order to provide a more energy efficient cooling system since the variable frequency drive will provide an automated means of adjusting the speeds at which the fans (180 and/or 128) of Johnson rotate (i.e., when there is less heat to remove, the fans will rotate slower, and thus not waste unnecessary energy). 

The portable blockchain mining module further comprises one or more of: a load controller configured to adjust operation of the plurality of blockchain mining processors depending on input power.
Sakalkar however teaches (Fig.4):
The data center (400) comprises one or more of: a load controller (406) configured to adjust operation of the plurality of processors ([0101]) depending on input power (Fig.4, [0099]-[0101] and [0107]: based on the incoming power from the main power 408, the load controller 406 can regulate which processors are turned on/off, and thus adjusts the operation of the processors).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sakalkar to further modify the device of modified Johnson such that the portable blockchain mining module further comprises one or more of a load controller that is configured to adjust operation of the plurality of blockchain mining processors depending on input power, as claimed, in order to provide increased efficiency in operating the portable blockchain mining system due to the load controller overseeing the operations of the system as taught by Sakalkar ([0098]).
Examiner Note: the limitation “configured to adjust operation of the plurality of blockchain mining processors depending on input power” is a functional limitation and is rendered obvious should the prior art(s) teach all of the structural limitations of the claim.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
In the instant case, the combination of the Johnson, Simmons, and Sakalkar references, or alternatively, the combination of the Johnson, Parizeau, Simmons, and Sakalkar references teach all of the necessary structural limitations required for the aforementioned claimed functional limitation.  Furthermore, as noted above, the Sakalkar reference teaches a controller that is coupled to an external input power source and communicates with processors in a rack, and is thus capable of adjusting “operation of the plurality of blockchain processors depending on input power” as claimed.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20210014997), or alternatively over Johnson and Parizeau (US 20160249484) as applied to claim 42 above, and further in view of Roy (US 20200154596).
Regarding claim 43, Johnson (alone, or as modified by Parizeau) does not teach:
The portable building has length, width, and height dimensions of about four feet.
Roy however teaches (Fig.1):
The portable building (100) has length, width, and height dimensions of about four feet ([0032]-[0033]: the length, width, and the height have ranges that are within the range described in [0010] and [0063] of Applicant's specification).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Roy to modify the device of Johnson (alone, or as modified by Parizeau) such that the portable building has a .

Claim 47 is, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20210014997), or alternatively over Johnson and Parizeau (US 20160249484) as applied to claim 45 above, and further in view of MYTEE Products.
Regarding claim 47, Johnson does not disclose (alone, or as modified by Parizeau):
Two or more of the portable blockchain mining modules are arranged in a horizontal row and secured together using respective module mounting mechanisms.
Parizeau however presents another embodiment that teaches (Fig.4):
Two or more of the portable modules (100- there are a plurality of identical modules arranged in a row) are arranged in a horizontal row ([0008] and [0047]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Parizeau to modify the device of Johnson (alone, or as modified by Parizeau in claim 31 above) such that it has two or more portable blockchain mining modules that are arranged in a horizontal row in order to achieve the improve portable blockchain mining system as discussed in claim 31 above.
However, the above combination does not teach:
Two or more of the portable blockchain mining modules are arranged in a horizontal row and secured together using respective module mounting mechanisms.
MYTEE Products however teaches:
Two or more of the portable modules are arranged in a horizontal row and secured together using respective module mounting mechanisms (See Figure Below).

    PNG
    media_image5.png
    700
    867
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of MYTEE Products such that the two or more of the portable blockchain mining modules are arranged in a horizontal row and secured together using respective module mounting mechanisms, as claimed, in order to provide a simple and efficient means of securely connecting the portable blockchain mining systems together.

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20210014997), or alternatively over Johnson and Parizeau (US 20160249484) as applied to 45 above, and further in view of Barbour (WO 2018145201) (of record, cited in IDS, including original copy).
Regarding claims 49 and 50, Johnson (alone, or as modified by Parizeau) does not teach:
(Claim 49) The portable blockchain mining modules are connected to receive power from a central power source.
(Claim 50) The central power source is an engine and generator located at, and powered by a source of combustible gas produced at, a hydrocarbon production well, storage, or processing facility.
Barbour however teaches (Fig.1):
(Claim 49) The portable blockchain mining module (12 and [0065]) is connected to receive power from a central power source (50).
(Claim 50) The central power source (50) is an engine (24) and generator (28) located at, and powered by a source of combustible gas ([0037]) produced at, a hydrocarbon production well (14), storage, or processing facility ([0037]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Barbour to modify the device of Johnson (alone, or as modified by Parizeau) such that the portable blockchain mining modules are connected to receive power from an engine and generator that define a central power source that is located at, and powered by a source of combustible gas produced at, a hydrocarbon production well, storage, or processing facility, as respectively claimed in claims 49 and 50, in order to provide an improved means of delivering power to the blockchain mining modules (i.e., reduce the long term gas consumption needed to power the portable blockchain mining system over time) as taught by Barbour ([0077]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure that teach natural gas being a combustible gas (US 11268715), other portable mining structures (US 20210092875, US 20200008320), other data center structures (US 9414531, US 20160021793), a controller that modifies processor operations (US 20200319700, US 20200103958), and external power supplies for a data center (US 9618991).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835